UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-129919 CS Financing Corporation (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of Principal Executive Offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section 12(b) of the Act None Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No T Indicate by check markwhether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form10-K.T Indicate by check mark whether the registrant is a large-accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large acceleratedfiler," " accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T No market exists for the registrant’s common equity. The number of shares outstanding of the Registrant’s common stock on March 31, 2009, was 31,095,932. TABLE OF CONTENTS PART I Item 1.Business …………….4 Item 1A.Risk Factors …………….9 Item 2.Properties …………….17 Item 3.Legal Proceedings …………….17 Item 4.Submission of Matters to a Vote of Security Holders ……………18 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities …………….18 Item 6.Selected Financial Data ……………20 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations …………….21 Item 8.Financial Statements and Supplementary Data …………….…24 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure …………….25 Item 9A(T).Controls and Procedures ……………25 Item 9B.Other Information ……………25 PART III Item 10.Directors, Executive Officers and Corporate Governance ……………26 Item 11.Executive Compensation …………….……29 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters …………….….33 Item 13.Certain Relationships and Related Transactions and Director Independence ………….35 Item 14.Principal Accounting Fees and Services ……………36 PART IV Item 15.Exhibits, Financial Statement Schedules ……………38 SIGNATURES FINANCIAL STATEMENTSF-1 2 FORWARD-LOOKING STATEMENTS This Form 10-K, and the documents incorporated by reference in this Form 10-K, may contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements include information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities and the effects of competition. Forward-looking statements include all statements that are not historical facts and can be identified by terms such as “anticipates,” “believes,” “could,” “seeks,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would” or similar expressions and the negatives of those statements. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. Given these uncertainties, you should not place undue reliance on these forward-looking statements. When CS Financing Corporation (the “Company”) makes forward-looking statements, the Company is basing them on Company management beliefs and assumptions, using information currently available to the Company. Also, forward-looking statements represent Company management beliefs and assumptions only as of the date of this Form 10-K. If one or more of these or other risks or uncertainties materialize, or if the Company’s underlying assumptions prove to be incorrect, actual results may vary materially from those anticipate.Any forward-looking statements includedin this Form10-K or the documents incorporated herein by reference reflect the Company’s current views with respect to future events and are subject to these and other risks, uncertainties and assumptions relating to the Company’s operations, results of operations, growth strategy and liquidity.Please specifically consider the factors identified in this Form 10-K or in the documents incorporated by reference in this Form 10-K (including under the caption “Description of Business - Risk Factors that may affect future Results of Operations”) which could cause actual results to differ materially from those indicated by the forward-looking statements.In light of the foregoing risks and uncertainties, you should not unduly rely on such forward-looking statements when deciding whether to buy, sell or hold any of the Company’s securities.The Company disclaims any intent or obligation to update or alter any of the forward-looking statements whether in response to new information, unforeseen events, changed circumstances or otherwise. Except as required by law, the Company assumes no obligation to update these forward-looking statements or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. 3 PART I Item 1. BUSINESS Overview CS Financing Corporation (the “Company”) was incorporated on August 19, 2005, as a corporation under the laws of the state of Delaware for the purpose of providing financing for mezzanine and other real estate transactions.The Company is an early stage finance company focused on investing in real estate opportunities primarily by making short- and medium-term (twelve to thirty-six month) mezzanine real estate loans, and, on occasion, acquiring real estate properties for development and sale.The Company pursues opportunities in both the commercial and residential real estate markets.The Company raises funds to conduct its lending operations by making public offerings of the Company’s Five Year Notes – Series A (the “Notes”). The Company’s business strategy is to make loans on conservatively appraised properties with high quality developers or contractors and to secure our loans by first- and second-priority mortgages or other security interests, including in the equity of entities that own real estate.The Company intends to focus its lending in very local high value and stable real estate market niches where real estate values are less vulnerable to large market swings. The Company has initially focused its activities in northern California but plans to expand carefully into other states when the Company develops or acquires the necessary local expertise to lend into that market. The Company invests for its own account directly on the Company’s balance sheet.The Company generates revenue and profits by making mezzanine loans at interest rates higher than the interest rates the Company must pay on its Notes.The Company seeks to obtain effective interest yield spread in excess of 400 basis points above the interest rate the Company pays on its Notes.This interest yield spread will consist of interest on the loan plus points and other fees.The income from this interest spread is used to pay the Company’s expenses, which includes distribution expenses on its Notes as well as its operating expenses. As of December 31, 2008, the Company has sold $9,930,000 of its Notes, and has made $4,508,485 of investments and loans.The Company has initiated a private placement of its Preferred Stock in order to increase the Company’s shareholder’s equity.The Company suspended the offering of the Notes on November 13, 2008 and does not plan to recommence such offers until after it has ceased the private offering of its Preferred Stock.No Preferred Shares have been privately placed or sold as of March 31, 2009 The Company’s Market Real estate finance markets are highly fragmented, with numerous large, mid-size and small lenders and investment companies, such as banks, savings and loan associations, insurance companies and institutional lenders, competing for investment opportunities.Many of these market participants are, as a result of the current credit dislocation, not participating in this market to the extent they had before the credit crisis, and the Company believes that, in the short term, these lenders will be unable to satisfy the current demand for real estate financing.The Company believes this will create attractive opportunities for niche lenders such as the Company.Additionally, while the Company believes the current credit dislocation will be a relatively short-lived phenomenon, the Company believes the many participants in the real estate finance markets will significantly alter their lending standards, which will also create attractive opportunities for the Company. The Company focuses on local niche real estate markets that have demonstrated stability in values and less vulnerability to extreme market swings.Taking advantage of the opportunities in these markets requires good local real estate market expertise.The Company intends to do business in areas where the Company can build or acquire this local real estate market expertise. The Company is initially focusing its business on the residential and commercial real estate markets in northern California, especially the San Francisco Bay area.As of December 31, 2008, the Company has made $2,008,485 of loans on real estate projects in the San Francisco Bay Area (the remainder of Company’s investment was made in notes issued by Assured Financial, a mezzanine lender in Minnesota).Over time the Company expects to expand into other geographic areas across the country as the Company builds or acquires local real estate market expertise that will allow the Company to successfully lend in those areas.Ultimately, the Company would like to provide a nationwide market for developers and contractors that meet the Company’s conservative underwriting standards.Initially, the Company will look to expand into other parts of California and the neighboring states of Arizona, Nevada and Oregon. 4 The Company’s Strategy The Company’s goal is to create a diversified portfolio of high-yield investments, primarily through the origination and retention of mezzanine real estate loans.
